On the court’s own motion, its decision and order, both dated September 20, 1976, are vacated and recalled, and the following substituted decision is rendered: In an action inter alia to recover for goods sold and delivered, defendants appeal from an order of the Supreme Court, Kings County, dated December 5, 1975, which granted plaintiff’s motion for a warrant of seizure. Defendants’ appeal from a further order of the same court, dated January 14, 1976, which granted plaintiff’s motion for summary judgment, was dismissed by order of this court dated July 14, 1976. Order dated December 5, 1975 affirmed, without costs or disbursements. The warrant which was granted satisfied all of the requirements of section 207 of the Lien Law. Gulotta, P. J., Hopkins, Latham, Cohalan and Hawkins, JJ., concur.